Taliaeerro, J.
The defendants being indicted for manslaughter moved to quash the indictment, on the ground that the court was without jurisdiction. The motion was sustained, the indictment quashed and the accused discharged,
From this ruling of the court a qua the State appeals.
A motion to dismiss the appeal is made, on the ground that this court has not jurisdiction of the case.
The motion must prevail. It is provided by article 74 of the constitution of 1868 that the jurisdiction of the court shall extend, “in criminal cases, to questions of law only, whenever the punishment of death, or imprisonment at hard labor, or a fine exceeding three hundred dollars, is actually imposed.”
It is therefore ordered that this appeal be dismissed.